Appellant was convicted of the offense of bigamy. Code 1923, § 3440.
It was shown definitely, positively, and without dispute, that appellant had married two women, at different times, and that the wife by the first marriage was living at the time of his marriage to the second woman. Under the law, as it exists, it was incumbent upon appellant to show that his first marriage had been legally dissolved, else he was due to be convicted. Fuquay v. State, 217 Ala. 4, 114 So. 898.
In the circumstances, the only way he could show this was by offering evidence tending to show a divorce, etc., from the first of the women he married. He did not do this, hence we find no fault with the giving by the court to the jury of the general affirmative charge, with hypothesis, etc., to find in favor of the state.
The judgment is affirmed.
Affirmed.